United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1002
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Kenneth Alan Dudley,                    *      [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                         Submitted: July 16, 2003
                             Filed: July 21, 2003
                                  ___________

Before LOKEN, Chief Judge, MURPHY, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

       Kenneth Dudley pleaded guilty to one count of distributing approximately
31.48 grams of a mixture or substance containing cocaine base, in violation of 21
U.S.C. § 841(a)(1), (b)(1)(B). At sentencing, the district court1 denied Dudley’s
motion for downward departure and sentenced him to 57 months imprisonment and
4 years supervised release. The court also ordered Dudley to pay $3,450 in
restitution. On appeal, counsel has moved to withdraw and filed a brief under Anders


      1
      The HONORABLE LINDA R. READE, United States District Judge for the
Northern District of Iowa.
v. California, 386 U.S. 738 (1967), arguing that the district court abused its discretion
in denying a downward departure. We reject this argument.

      Specifically, we do not review a sentencing court’s denial of a downward-
departure motion where, as here, there is no indication the court believed it lacked the
authority to depart. See United States v. Lopez-Arce, 267 F.3d 775, 783-84 (8th Cir.
2001). Further, we have reviewed the record independently under Penson v. Ohio,
488 U.S. 75, 80 (1988), and we find no nonfrivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-